Citation Nr: 1028752	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  99-04 603 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for disability of the left 
knee, claimed as arthritis.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to a compensable disability rating for a shell 
fragment wound scar of the left chest.

5.  Entitlement to a compensable disability rating for residuals 
of injury to the right brachial plexus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1967 to 
June 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles California.

In connection with his appeal the Veteran testified before the 
undersigned Veterans Law Judge via videoconference in February 
2001, and accepted such hearing in lieu of an in-person hearing.  
See 38 C.F.R. § 20.700(e) (2009).  A transcript of the hearing is 
associated with the claims file.

In April 2001, June 2007, and November 2008, the Board remanded 
the matters enumerated above for additional evidentiary 
development.  The case has since been returned to the Board for 
further appellate action.

It is observed that an appeal was also perfected with respect to 
claims seeking service connection for posttraumatic stress 
disorder (PTSD), a right shoulder disability, a cervical spine 
disability, a right knee disability, as well as compensation 
under 38 U.S.C.A. § 1151 for vocal cord injury.  However, the 
PTSD claim was later granted in a July 2000 rating action.  The 
right shoulder claim was granted in a March 2008 rating action.  
The § 1151 claim, and the claims regarding disabilities of the 
cervical spine and right knee were granted in a February 2010 
rating action.  Accordingly, as the full benefit sought has been 
granted regarding those issues, they are no longer on appeal. 

Claims for increased ratings for a right shoulder 
disability and combat wounds have been raised by the 
record (statement received in May 2009), but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have disability of the left knee, and 
arthritis did not become manifest within a year of service 
separation. 

2.  Although the Veteran injured his left leg in service, there 
was no disability at discharge, and there is no current 
disability. 

3.  A right eye disability was not noted in service; symptoms 
were not present until 1996; and the current disability is not 
related to service.

4.  The service-connected shell fragment wound scar of the left 
chest is asymptomatic.

5.  The Veteran failed, without good cause, to report for VA 
examinations.  These examinations were needed to determine the 
extent and severity of his service-connected right brachial 
plexus injury.




CONCLUSIONS OF LAW

1.  Disability of the left knee was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2009).

2.  A left leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2009).

3.  A right eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2009).

4.  The criteria for a compensable disability rating for shell 
fragment wound scar of the left chest have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7805 (2009).

5.  The claim for a compensable rating for residuals of injury to 
the right brachial plexus is denied on the basis of failure to 
report for a VA examination.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.655(a), (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
rating decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In several post rating letters, the most recent in April 2009, 
the AOJ notified the Veteran of the evidence needed to 
substantiate his claims for service connection and increased 
ratings.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the April 2009 letter.  Any timing deficiency regarding notice 
was cured by readjudication of the claims in a February 2010 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).

During the hearing, the need to submit additional evidence was 
discussed and the file was left open for 30 days in order to 
supplement the record.  Such actions supplement the VCAA and 
comply with 38 C.F.R. § 3.103 (2009).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and the identified and available post-service private and VA 
treatment records, and received confirmation that specific 
identified records from the West Los Angeles VA Medical Center, 
and records from the Social Security Administration's (SSA's) 
disability determination, were not available.

In addition, the Veteran was afforded several VA examinations as 
to the etiology of his claims for service connection, as well as 
the extent and severity of the service-connected rating issues.  
The most recent such examinations were in May 2009.  These 
examinations were adequate because they were performed by medical 
professionals, based on review of claims file, solicitation of 
history and symptomatology from the Veteran, and thorough 
examination of the Veteran.  Moreover, the resulting diagnoses 
and rationales were consistent with the examination and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Each of the claims on appeal involves a prior remand for 
evidentiary development.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this case, the AOJ substantially complied with the Board's 
November 2008 remand instructions by obtaining medical opinions 
with supportive reasoning regarding the nature and etiology of 
the claimed disability of the left knee, left leg disability, and 
right eye disability; and by obtaining rating examinations 
regarding the service-connected right brachial plexus injury, and 
shell fragment wound scar of the left chest, accompanied by a 
detailed review of the Veteran's history, current complaints, and 
the nature and extent of all residuals.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2009) ("substantial compliance" rather than 
"strict compliance" is required under Stegall) (citing Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999)).

Finally, the Board notes that its November 2008 remand 
instructions included specific provisions that "all indicated 
tests and studies deemed appropriate by the examiner, including 
an electromyography (EMG) and nerve conduction studies, must be 
accomplished and all clinical findings should be reported in 
detail."  In fact, the May 2009 neurologic examiner recommended 
an EMG and nerve conduction velocity testing (NCV) for evaluating 
the brachial plexus injury.  However, the Veteran specifically 
refused to undergo such examination.  Despite this, the Veteran's 
representative has requested that the report be returned as 
inadequate.  The Court has held that VA's duty to assist a 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  It is the responsibility of 
veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Here, the examiner did not neglect to schedule or conduct the 
noted testing; rather, the Veteran refused to cooperate.  The 
Board therefore concludes that no further examination is 
necessary.  Moreover, as will be discussed in more detail below, 
the Veteran's failure to cooperate with VA in obtaining necessary 
evidence has a significant impact on the outcome of the appeal.

II.  Analysis

Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

The Board has reviewed the service treatment records to determine 
whether any of the claimed disabilities was noted in service, as 
chronic or otherwise, or whether a disease or injury that may be 
related to any of the claimed disabilities was identified, or 
whether any of the Veteran's assertions regarding his claimed 
disabilities is consistent with the circumstances, condition or 
hardships of combat.  However, those records reflect the absence 
of complaints or treatment referable to the right eye, the left 
knee, or a gunshot wound of the left leg.  

Such records reveal that the Veteran was treated in September 
1967 for a pulled muscle of the left leg sustained while playing 
football.  In April 1969, it was also noted that he hurt his left 
leg on a Saturday night and went to the emergency room (E.R.), 
which reported no fracture, and gave him Darvon and crutches.  
Doctor's orders were no standing or running for four days.  
However, there is no indication of any left leg injury due to 
shell fragments or gunshot, as he now appears to contend.  
Indeed, the April 1970 separation examination revealed no 
abnormalities, and noted only a tattoo on the left arm.  The 
Veteran was assigned a rating of "1" for each of the PULHES 
physical profile categories.  PULHES is the six categories into 
which a physical profile is divided.  The P stands for physical 
capacity or stamina; the U for upper extremities; the L for lower 
extremities; the H for hearing and ear; the E for eyes; and the S 
stands for psychiatric).  Then, as now, the number 1 indicated 
that an individual possessed a high level of medical fitness and, 
consequently, was medically fit for any military assignment.  
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A June 1970 
statement from the Veteran indicated that no change had taken 
place since the April 1970 separation examination).  

The Veteran now maintains that he sustained an injury to the 
right eye, left knee, and a gunshot wound to the left leg in 
service.  The Veteran can attest to factual matters of which he 
has first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a lay 
person is competent to identify the medical condition (noting 
that sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, in such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Moreover, it has been conceded by the AOJ that the Veteran 
engaged in combat with the enemy for purposes of the combat rule.  
However, the combat rule requires "satisfactory lay or other 
evidence."  Evidence that is deemed to lack credibility is 
clearly not satisfactory.  The rule also requires that such 
evidence be consistent with the circumstances, conditions or 
hardships of such service.  The Court has further held that 
38 U.S.C.A. § 1154(b) can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Regarding the right eye claim, the Veteran's accounts of his 
injury have varied substantially.  On his July 1997 claim form 
(current claim), the Veteran reported that he was shot off a 
cliff in Vietnam.  In an August 2007 statement, only a month 
later, the Veteran reported that he was "exploded off a cliff," 
causing a tree branch to lacerate the right eye.  The Veteran 
informed the September 2007 VA examiner that a mine explosion 
blew him off a cliff approximately 25 feet, which resulted in 
injuries to his neck, his right scapula, right knee and right hip 
(no mention of right eye, left knee, or left leg), leaving him 
paralyzed from the neck down for two to three weeks.  On his VA 
Form 9, the Veteran reported that he was erupted and projectiled 
off a cliff.  At his hearing, he testified that he was blown off 
the side of a cliff, injuring his head, neck, shoulder, hip, and 
knee.  Again, he did not mention his eye.  

However, in contrast to the progressive escalation of the 
Veteran's account of his original injury, a September 1968 in-
service treatment record shows simply that the Veteran "fell" 
approximately 15 feet and landed on his right shoulder.  
Significantly, despite what appears to be a thorough examination 
at the time, there is no reference to any gunshot wounds, no 
reference to any explosion, no reference to paralysis, no 
reference to an eye injury, or, for that matter, a left knee or 
leg injury; and, with the exception of a right shoulder/brachial 
plexus injury, a physical examination was "unremarkable."  The 
Board finds it inconceivable that the Veteran could have been 
shot off a cliff, or exploded off a cliff, or erupted and 
projectiled off a cliff, with resulting eye, knee, and leg 
injuries, and, in the ensuing treatment report, have no mention 
made of any of the pertinent details, or of the claimed injuries.  

As alluded to above, in addition to a fall from a cliff, the 
Veteran has maintained several alternative theories of causation 
for the right eye.  On the July 1997 claim form, the Veteran also 
reported that he had a tree branch implanted in his right eye.  
The Veteran attended a VA optometry consult in September 2007, 
during which he reported that a branch "scratched" his right 
eye during service, and milky discharge came out of it for a few 
weeks.  In a May 1997 optometry consultation, the Veteran 
reported that he was not sure whether a branch scratched his eye 
or penetrated his eye.  Also, in the September 2007 optometry 
consultation, the Veteran stated that he was a prisoner of war 
(POW) about a year after the branch injury, and his captors 
attempted to put flaming sticks in his eyes.  In a stressor 
statement received with the current claim, the Veteran reported 
that he was captured by the North Vietnamese, and that the guard 
stuck a "hat pin" in his eyes.  At the May 2009 VA examination, 
he reported a scratch from a branch, and that he was a POW and 
his captors attempted to put flaming sticks in his eye, but he 
was not sure if they ever got anything in it.

At the hearing, the Veteran introduced yet another theory of 
causation, as he testified that he injured his eye during combat, 
and was treated in the field, where they put a patch over his 
eye.  In a statement received in February 2003, he simply 
reported that he incurred a fungal infection of the eye in 
service.  Thus, during the period of the current claim, the 
Veteran has put forth at least six distinct accounts of his right 
eye injury, none of which seems to be consistent with, or even 
compatible with the others, and each of which conflicts with the 
service treatment reports.  

The AOJ concluded that the Veteran was never a POW.  The Board 
finds absolutely no evidence beyond the Veteran's recent 
assertions that would cause it doubt this conclusion.  POW status 
is not an "injury or disease" subject to the combat rule.  
Therefore, that rule does not aid him in establishing POW status.  
Moreover, the Veteran reported on the signed July 1997 claim form 
that he was never a POW.  He also reported to the May 2009 VA 
examiner that he was not a POW.  In essence, the fact that the 
Veteran has altered his story of POW status, combined with the 
fact that his personnel records do not record POW status, and the 
fact that he failed to mention POW status for so long after 
discharge, despite pursuing other claims during the intervening 
period, causes the Board to conclude that this assertion is not 
credible.  

Turning again to the Veteran's claims regarding in-service 
injuries, in contrast to his account at the hearing of injuring 
his left knee during a fall off a cliff, later in the same 
hearing he testified that he injured his left knee during 
parachute landings.  At the May 2009 VA examination, he reported 
that he incurred a shrapnel wound below the left knee in June of 
1968.  A June 2000 VA treatment record notes that the Veteran 
injured his knee while being thrown from a helicopter in active 
service.  

Thus, the evidence weighing against the Veteran's current 
assertions consists not only of his endlessly shifting accounts 
of injury, standing in glaring contrast to the normal clinical 
findings at discharge, but also of the Veteran's signed statement 
at discharge, attesting that he had no history of eye trouble, 
knee problems, or any bone or joint deformity, and that he had no 
illness or injury other than those reported (gunshot wound to the 
chest).  

In weighing the conflicting evidence provided by the Veteran at 
various times, the point in time in which the evidence was 
created is important because a recounting of an event which is 
closer to the time that event occurred is naturally less likely 
to be diluted by the shortcomings of human memory.  Thus, the 
contemporaneousness of the service separation report of medical 
history is significant.  Furthermore, because the Veteran was 
receiving routine medical evaluation, it seems likely that he 
would report his condition carefully and accurately so that the 
medical staff would have a fully-informed history of any 
injuries.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

In contrast, when the Veteran thereafter presented his 
story(ies), he was seeking VA benefits rather than medical 
treatment or evaluation.  The Board is of course cognizant of 
possible self interest which any veteran has in promoting a claim 
for monetary benefits.  The Board may properly consider the 
personal interest a claimant has in his or her own case, but the 
Board is not free to ignore his assertion as to any matter upon 
which he is competent to offer an opinion.  See Pond v. West, 12 
Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].

There is no doubt that the Veteran is competent to relate his 
condition at discharge, as he remembers it, even decades later.  
Thus, his competency is not at issue with regard to recounting 
such condition.  Rather, it is his credibility which the Board 
finds is lacking.  Here, setting aside the self-contradictory 
accounts of his injuries, there exists very persuasive 
conflicting evidence, in the form of the Veteran's own statements 
to health care providers at the time of discharge.  Simply put, 
the Veteran's report of medical history at discharge is more 
convincing than the Veteran's later statements made in support of 
a claim for monetary benefits.

Based on the evidence as detailed above, there is no 
demonstration of any right eye, left knee, or chronic left leg 
disability at discharge, including as due to gunshot wound, fall 
from a cliff, scratch from a tree branch, or POW status.  
Moreover, the combat rule does not assist the Veteran in 
substantiating these injuries, as the Veteran's statements have 
been found utterly lacking in credibility.  Thus, they do not 
constitute "satisfactory" lay evidence.  

Following separation from service, the Veteran did not seek 
treatment from, or file a claim with, VA until December 1981, 
more than a decade after service separation.  This lengthy period 
without complaint or treatment is evidence that there has not 
been any continuity of symptomatology, and weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, at that time, he did not mention a left knee or right 
eye disability.  

While the Veteran did list a gunshot wound to the left leg, the 
Veteran was examined by VA in April 1982.  At that time, there 
was no complaint of, or findings indicative of, a left knee 
disability, left lower extremity disability, or right eye 
disability.  Indeed, clinical findings for the eyes were normal.  
While diagnoses were listed for the right lower extremity, there 
were none for the left.  Thus, even a decade after service, there 
were no pertinent findings supportive of any of the claims on 
appeal.  

A right eye disorder is first indicated in VA clinical records 
dated in 1997.  The Veteran appears to agree with that timeline, 
as he testified at the hearing that he was not treated after 
service until 1996.  The first complaint or treatment for the 
left knee was also demonstrated in 1997.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Finally, aside from neurologic symptomatology 
associated with neck and back problems (the cervical spine is 
separately service-connected and not on appeal; the thoracolumbar 
spine was denied in August 1982 and is not on appeal), the post-
service evidence does not indicate any medical treatment for a 
left leg disability.  

The Board acknowledges that, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, at 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; 
38 C.F.R. § 3.303(b).

In the present case, the Veteran's statements can fairly be 
construed as alleging continuity of symptoms since active 
service.  However, there is no notation during service of 
disabilities regarding the right eye or left knee.  While a left 
leg injury was noted, findings were normal at separation and 
currently, and there has been no intervening treatment.  Most 
significant regarding all three claims, is the lack of pertinent 
complaints or findings at the April 1982 examination, or in the 
Veteran's December 1981 claim for benefits.  At that point, the 
Veteran clearly understood the process for filing a VA disability 
claim, and appears to have listed all of the disabilities that he 
believed were service-connected.  Yet, he apparently did not 
believe at that time that any of the currently claimed 
disabilities were either present or related to service.  
Moreover, supporting the notion that none of the claimed 
disabilities was even present in 1982, a thorough examination at 
that time failed to record any pertinent complaints of the 
Veteran, or turn up any pertinent findings.  In light of the 
affirmative clinical evidence to the contrary, in the Board's 
view, the Veteran's current assertions regarding continuity of 
symptomatology are not credible.  

Turning to the matter of nexus, with regard to the right eye 
disability, the report of VA examination in September 2007 
reveals that best uncorrected visual acuity in each eye was 
20/200; best corrected visual acuity in each eye was 20/25-.  
Following examination, the examiner concluded that the Veteran 
had legal blindness in his right eye secondary to an irregular 
cornea that is secondary to keratoconus.  He also had severe 
astigmatism in the left eye secondary to keratoconus.  However, 
although the diagnosis was of a bilateral condition, and the 
Veteran never claimed that his left eye was injured in service, 
the medical opinion was that legal blindness of the right eye was 
at least as likely as not aggravated by a tree branch injury 
during service.  The rationale was that keratoconus was a disease 
of the cornea which leads to a deformed cornea and subsequent 
poor vision.  According to the examiner, it is not medically 
thought as being influenced by external factors, but the examiner 
thought it was possible that a tree branch poked in the eye could 
exacerbate it, which might have happened to the Veteran.  The 
examiner also conceded that he could find no documentation of a 
tree-branch poke in any earlier charts.  The examiner concluded 
that he suspected that there was a 50/50 chance that the 
Veteran's poor vision of the right eye was due to either 
keratoconus versus keratoconus that was exacerbated by an injury.  

As noted in the November 2008 remand, the September 2007 
examination was not adequate.  For example, the examiner stated 
that the right eye disability was as likely as not "aggravated" 
and that a poke by a tree could "exacerbate" a disability.  
Significantly, however, the Veteran did not have a disability at 
the time of the complained-of event, or for many years after 
service.  Additionally, the examiner failed to explain why a non-
injured eye on the left side would have essentially the same 
degree of pathology/disability as the right eye.  

The Veteran was again examined in May 2009.  The examiner also 
concluded that legal blindness in the right eye is as likely as 
not due to or aggravated by a tree branch injury received during 
service.  The examiner reasoned that, "[i]f his story of when he 
was a POW is true and 'they' were still making attempts at his 
eye, I would suspect that a fungal infection is quite likely[,] 
in that it takes a long time to heal, even with proper 
treatment."  The examiner went on to state that diagnosed 
intermittent diplopia and cataracts were not related to service.  

The examiner's opinion is specifically conditioned on an account 
of events of service, which the Board has found lacking in 
credibility.  Accordingly, the examiner's opinion, to the extent 
that it is conclusively stated, carries no probative weight.  
With regard to this claim, the Board attaches the greatest weight 
to the preponderance of credible evidence demonstrating no injury 
or disease of the right eye or left knee in service, normal 
findings for the right eye, left knee, and left leg at discharge, 
and no continuity of symptomatology regarding any of the claims 
after service.  

With regard to the claim for service connection for a left leg 
disability, the Veteran was afforded a VA examination in 
September 2007.  Following physical examination and a review of 
the claims file, a VA physician's assistant and a doctor found 
that the left leg condition was due to a post-service injury 
after a stab wound in 1981.  Given the thorough review of the 
entire record, this opinion is of very high probative value and 
outweighs the Veteran's noncredible assertions.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  

The Veteran was again examined in May 2009.  The examiner noted 
only left leg paresthesia, which were as likely as not from a 
stab wound to the back after the Veteran left service.  In sum, 
the competent and credible opinion evidence regarding a left leg 
disability relates such disability to a post-service injury, and 
weighs decidedly against the claim.  

Regarding the left knee, a June 2000 VA treatment record noted 
that the Veteran had knee pain for over twenty years since being 
thrown from a helicopter in active service.  While the left knee 
was not specifically mentioned, this was merely a report of the 
Veteran's history.  Because, the Board has found the Veteran to 
be an unreliable historian, and his statements regarding service 
to lack credibility, an opinion based solely on his account does 
not constitute a competent opinion of etiology.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not constitute 
"competent medical evidence").  

The diagnosis following VA examination in September 2007 was left 
knee, no residuals.  The Veteran was again examined in May 2009.  
Although the examiner noted a scar below the knee, the Veteran 
reported no complaints regarding this injury.  The examiner found 
no residuals on examination.  

In the absence of left knee disability, service connection must 
also be denied.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).

The Veteran himself apparently believes, or believed that he has 
arthritis of the left knee, and that a right eye disorder, a left 
knee disorder, and a left leg disorder are causally related to 
active service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical diagnosis or causation.  As such, his lay 
opinion does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, the Veteran's statements and opinions 
regarding these claims have been determined to be utterly 
unreliable and lacking in credibility.  

Finally, the Board notes that service connection is not warranted 
on a presumptive basis for the claimed left knee arthritis.  
Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or more 
within 1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to 
establish any clinical manifestations of arthritis of the left 
knee within the applicable time period, and affirmatively shows 
normal clinical findings in September 2007 and May 2009, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In conclusion, the evidence of record does not support a grant of 
service connection for a right eye disorder, left knee 
disability, and a left leg disorder.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Rating Claims

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38  U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings applies under a 
particular Diagnostic Code (DC), the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. §  4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.



Scar Claim

In the August 1982 rating decision, the AOJ granted service 
connection and assigned an initial noncompensable rating for a 
shell fragment wound scar of the left chest, pursuant to 
Diagnostic Code 7805, effective December 21, 1981.  

The Board notes that the criteria used to evaluate scars were 
revised twice during this appeal.  In VAOPGCPREC 3-2000 (April 
2003), VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to whether 
the intervening change is more favorable to the Veteran should be 
made.  If the amendment is more favorable, that provision should 
be applied to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior regulation 
should be applied to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
effective date of a liberalizing law or VA issue is no earlier 
than the effective date of the change.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009).

The current Diagnostic Code 7805 applies to other defects of 
scars that have been evaluated under the other diagnostic codes 
for scars; the code applied to be determined based on the type of 
impairment.  The prior versions simply referred to limitation of 
function of the affected part, and made no reference to the other 
scar codes.  In this case, there is no fundamental difference 
between the various versions, and there is no basis to assign a 
compensable rating under this code.  Specifically, the September 
2007 and May 2009 examiners both found that there was no 
functional impairment or other residuals resulting from the scar.  
In addition, both noted that the Veteran agreed with this 
assessment.  

Turning to other potentially applicable codes, all versions of 
Diagnostic Code 7800 pertinent to this claim require involvement 
of the head, face, or neck, which is not at issue here.  All 
versions of Diagnostic Code 7801 require involvement of at least 
12 square inches (77 sq. cm), which is not the case here.  Both 
the September 2007 and May 2009 examiners described the scar as 
measuring 0.5 x 3 cm.  All versions of Diagnostic Code 7802 
require involvement of an area or areas of 144 square inches (1 
sq ft.) (929 sq. cm.), which is clearly not the case here.  

The current version of the rating schedule does not include 
Diagnostic Code 7803.  The version in effect since August 30, 
2002, and prior to October 23, 2008, applies to scars that are 
unstable.  The version in effect prior to August 30, 2002 applies 
to scars that are poorly nourished, with repeated ulceration.  
However, both the September 2007 and May 2009 examiners described 
a scar that does not ulcerate or break down.  The May 2009 
examiner found the scar to be well healed, nontender, and 
nonadhering.  

Pertinent to the period when the Veteran filed his claim, 
Diagnostic Code 7804 applied to scars, superficial, tender and 
painful on objective demonstration, and provided a maximum 10 
percent rating.  A note provided that the 10 percent rating will 
be assigned when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement. 

Effective August 30, 2002, Diagnostic Code 7804 applied to scars 
that are superficial and painful on examination.  A single 10 
percent rating was available.  Note (1) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that, in this case, a 10-
percent evaluation will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  

Under the version of the rating schedule in effect since October 
23, 2008, a 10 percent rating is warranted for one or two scars 
that are unstable or painful.  A 20 percent rating is 
contemplated by three or four scars that are unstable or painful, 
and a 30 percent rating is called for with five or more scars 
that are unstable or painful.  Note (1) of his code states that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering skin over the scar.  Note (2) indicates that if 
one or more scars are both unstable and painful, add 10 percent 
to the evaluation that is based on the total number of unstable 
or painful scars.  Note (3), finally, dictates that scars 
evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may 
also receive an evaluation under this diagnostic code where 
appropriate.  However, this amendment applies to applications for 
benefits received by VA on or after October 23, 2008; thus, these 
changes do not apply to the claim currently under consideration.

In the Veteran's case, there is only a single service-connected 
scar of the left chest.  As noted above, it has been found to be 
nontender.  The May 2009 examiner found no complaints regarding 
the scar.  Both examiners found no residuals.  

In sum, the clinical evidence and the Veteran's contentions 
appear to agree that the scar of the left chest has no current 
residuals and causes no impairment of function.  As such, a 
compensable rating is not warranted.  

As the Veteran's service-connected scar of the left chest 
resulted from a gunshot wound in service, the Board has also 
explored the possibility of whether there are separately ratable 
disabilities.  Under VA regulations, separate disabilities 
arising from a single disease entity are to be rated separately.  
See 38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. 
§ 4.14 (2009); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, both the September 2007 and May 2009 examiners 
described complaints of pain in the vicinity of the scar that is 
associated with temperature changes.  However, neither related 
these complaints to the scar, or described any associated muscle, 
nerve or bone injury.  Specifically, both examiners found that 
there were no current residuals of the service-connected injury, 
and no functional impairment.  This eliminates any ambiguity as 
to attribution of symptoms.  As such, the Board concludes that 
there is no separately ratable disability associated with the 
scar.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology typically 
associated with scars.  Significantly, both the former and 
current rating criteria include higher ratings where 
symptomatology of the appropriate degree is demonstrated.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.




Brachial Plexus Claim

A review of the claims file indicates that the Veteran previously 
failed to report for several scheduled examinations, including a 
special VA examination to evaluate the severity of his service-
connected residuals of injury to the right brachial plexus.  No 
good cause was shown.  Similarly, as noted above, the Board's 
November 2008 remand instructions included specific provisions 
that "all indicated tests and studies deemed appropriate by the 
examiner, including an electromyography (EMG) and nerve 
conduction studies, must be accomplished and all clinical 
findings should be reported in detail."  While the Veteran did 
report for the initial neurologic examination in May 2009, the 
examiner recommended an EMG and nerve conduction velocity test 
for evaluating the brachial plexus injury.  However, the Veteran 
specifically refused to undergo such examination, and gave no 
reason other than that he did not want to.  

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, the following 
actions shall be taken, as appropriate.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655(a), (b). 

The Veteran's claim is certainly not an original compensation 
claim.  Significantly, the record indicates that the Veteran 
filed his original compensation claim in December 1981, and a 
rating decision pertaining to that claim was issued in August 
1982.  The current appeal arose out of a 1997 claim for increase.  
As such, this claim falls within the parameters of a claim for 
increase under subsection (b).  

Moreover, while the Veteran did report for the neurological 
examination in May 2009, the examiner's findings and 
recommendations clearly show that entitlement to a higher rating 
cannot be established or confirmed without the specific testing 
recommended, and that failure to undergo such testing is the 
equivalent of failure to report for a VA examination.  In so 
finding, the Board notes that the Veteran has other significant 
service-connected and nonservice-connected disabilities of the 
right shoulder area, and the EMG and NCV testing were recommended 
to determine the specific effect of, and impairment due to, the 
service-connected brachial plexus injury.  Specifically, the 
examiner concluded based on his failure to undergo testing that, 
"I cannot say exactly what his injuries are in the shoulder 
and/or the plexus."  The examiner also noted that the Veteran 
does not have marked sensory loss in the area.  Based on this 
evidence, entitlement to a compensable rating cannot be 
established.  

However, the Board cannot apply 38 C.F.R. § 3.655 where the 
record reflects that the Veteran had not been provided with 
notice of the regulation.  See Marsh v. West, 11 Vet. App. 468 
(1998).  Here, through notice letters dated in August 2007 and 
April 2009, the AOJ provided information regarding the impact of 
failure to report for a VA examination, including that the claim 
may be denied. 

Examples of good cause for not reporting include, but are not 
limited to, the illness or hospitalization of the claimant, death 
of an immediate family member, etc.  38 C.F.R. § 3.655(a). 
 
Here, the record contains no justifiable indication of the 
reasons for the Veteran's failure to appear for VA examination.  
In previous failures, the Veteran has reported various factors 
that affected his ability to attend, including illness and 
weather.  However, in this instance, it would appear that the 
sole reason for his failure to report is that he did not want to 
submit to further testing.  This does not constitute good cause, 
because the Veteran has a duty to cooperate with VA in developing 
his claim.  Consequently, as no such good cause has been shown, 
his claim for increase must be denied as a matter of express VA 
regulation.  See 38 C.F.R. § 3.655(b).  Denial is 
nondiscretionary, as evidenced by use of the word "shall" in this 
regulation.

As the U.S. Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim is 
not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a [claimant] wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See 
also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board further notes, parenthetically, that some VA medical 
records and examinations pertaining to the Veteran's right 
brachial plexus injury are of record.  But none of the records or 
examinations establishes entitlement to a compensable rating.  
The claim is accordingly denied pursuant to 38 C.F.R. § 3.655(b).  
Entitlement to a compensable rating cannot be established without 
testing explicitly recommended by the May 2009 examiner.  

When, as here, disposition of the claim is based on the law, and 
not the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for disability of the left knee, claimed as 
arthritis, is denied.

Service connection for a left leg disability is denied.

Service connection for a right eye disability is denied.

A compensable disability rating for a shell fragment wound scar 
of the left chest is denied.

A compensable disability rating for residuals of injury to the 
right brachial plexus is denied.  



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


